Citation Nr: 1217575	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-16 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, nightmares, and trouble sleeping.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran served on active duty from May 1970 to October 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, inter alia¸ denied the Veteran's claim.  In March 2012, a travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims files.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Additional development is needed prior to the disposition of the Veteran's claim.

The Veteran contends that he has PTSD, anxiety, depression, nightmares, and trouble sleeping as a result of military sexual trauma.  

It should be noted that he previously established service connection for chronic undifferentiated schizophrenia.  

In a July 2004 Vet Center report, the Veteran's treating clinical psychologist diagnosed him with PTSD, chronic; rule out major depressive disorder, recurrent; and polysubstance dependence (in full remission) and opined that his psychiatric disorder was directly related to the sexual trauma he experienced during service.

In February 2011, the Veteran underwent a VA examination at which time he presented with a history of military sexual trauma which occurred on base in a storeroom in Hawaii.  According to the Veteran, after fleeing from the storeroom following the sexual assault, he went to see his commanding officer who told him to forget about the incident.

The examiner indicated that a limited collection of records was provided, some of which were incomplete.  Psychiatric admission notes from Tripler Army Hospital and most of the treatment records from intervening psychiatric hospitalizations, including the most recent one reported as of February 2010, are missing.  The examiner also stated that most of the outpatient mental health treatment records were also missing.  Upon examination, the examiner diagnosed anxiety disorder, not otherwise specified (NOS); depressive disorder NOS; panic disorder with agoraphobia; polysubstance dependence in claimed long-term remission; and psychotic disorder, NOS, most likely due to substance intoxication or withdrawal, currently in remission.

With regard to anxiety disorder, the examiner provided three possible explanations for the Veteran's claim of military sexual trauma including: 1) there actually was sexual trauma, 2) he had no sexual trauma, and 3) the supposed military sexual trauma is a fabrication.  The examiner opined that it is more likely than not that a sexual assault did not occur and that as far as the second and third explanation, an  opinion could not be provided without resort to mere speculation.

With regard to depressive disorder, the examiner stated that without more hospital and outpatient records, including the most recent psychiatric hospitalization a year ago, he could not be more specific as to the nature of the Veteran's depression.  The examiner provided no opinion regarding panic disorder with agoraphobia.  The examiner concluded that his opinions were based on all information available to him at that time and if additional medical records were available he would review and consider them.

When VA affords the Veteran a VA examination, it must ensure that the examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In light of the fact that additional service treatment and post-service treatment records should be obtained, and since it remains unclear to the Board whether the Veteran has an acquired psychiatric disorder that is related to his service, a remand for an etiological opinion and rationale, is necessary.  The examiner should specifically reconcile the opinion with the July 2004 Vet Center opinion, February 2011 VA opinion, and any other opinions of record.

Next, as noted above, the Veteran's service treatment records appear to be incomplete.  The record appears to contain only partial treatment records from Tripler Army Hospital.  Because VA is on notice that there are service treatment records that may be applicable to the Veteran's claim for service connection and because those records may be of use in deciding the claim, these records are relevant and another attempt to obtain them should be made.  38 C.F.R. § 3.159(c)(2)  (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

It also appears that additional VA and Vet Center treatment records should be obtained.  A review of the VA medical records reflects a gap of time in records dated from April 2003 to September 2011.  There is also a gap of time in Vet Center records dated from January 2004 to February 2007.  As previously noted, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).

Finally, additional private treatment records should also be obtained.  The record shows that the Veteran received treatment for his psychiatric disorder at the Doctors Mental Health Clinic, in Los Angeles, California; from Dr. Kalmanson from 1978 to 1980; and the Kaneohe State Hospital from 1976 to 1978; and Halawa Correctional Facility, in Aiea, Hawaii.  Accordingly, these records should also be obtained.


Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center, or any other appropriate service department office, and obtain complete service treatment records that specifically include any mental health or psychiatric treatment records and any hospital treatment records from Tripler Army Hospital from the admission between April 15 and May 4, 1971.  A specific search for any separately stored service hospitalization or mental health clinic records should be made.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), must be entered if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c), and give him an opportunity to respond.

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated him for the disability on appeal, including Doctors Mental Health Clinic, Dr. Kalmanson, the Halawa Correctional Facility, and the Kaneohe State Hospital.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

Appropriate efforts must also be made to obtain all available VA treatment records since April 2003 and Vet Center records since January 2004.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide a medical opinion in conjunction with the development requested herein.

3.  Arrange for the VA examiner who provided the February 2011 opinion to review the Veteran's entire claims folder including any additional treatment records.  The review should be indicated in the report.  If that examiner is not available, please forward the request to another examiner.  No further examination of the Veteran is necessary unless the examiner determines otherwise. The examiner should specifically reconcile the opinion with all other opinions of record, including the July 2004 and February 2011 VA opinions.  The rationale for all opinions must be provided.  Specifically, the examiner should provide the following:

	(a)  Diagnose any current acquired psychiatric disorder, to specifically include PTSD, anxiety, and depression and any disorder manifested by nightmares and trouble sleeping.

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran has any acquired psychiatric disorder (other than his already service connected schizophrenia) that was incurred in or aggravated by his service, including the claimed account of military sexual trauma?  The examiner must consider the Veteran's statements and March 2012 testimony regarding the incurrence of an acquired psychiatric disorder, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

4.  Thereafter, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

